Exhibit 10.15

INTEREST CONTRIBUTION AGREEMENT

by and among

THE PERSONS AND ENTITIES IDENTIFIED ON SCHEDULE A HERETO,

as the Contributors,

ELCO LANDMARK RESIDENTIAL MANAGEMENT, LLC,

as the Contributors’ Representative,

APARTMENT TRUST OF AMERICA HOLDINGS, L.P.,

as the Purchaser

and

APARTMENT TRUST OF AMERICA, INC.,

Relating to

Landmark at Arlington Holdings, LLC,

the Contributed Entity

August 3, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Contribution and Sale

     2   

1.1

   Contribution and Sale.      2   

1.2

   Consideration.      2   

Article II. Closing

     3   

2.1

   Closing.      3   

2.2

   Closing deliveries by each of the Contributors.      3   

2.3

   Closing deliveries by the Contributors’ Representative.      4   

2.4

   Closing deliveries by the Purchaser and ATA.      5   

Article III. Representations and Warranties of the Contributors

     5   

3.1

   Organization and Authorization.      5   

3.2

   Title to Interests.      6   

3.3

   Absence of Defaults and Conflicts.      6   

3.4

   FIRPTA.      6   

3.5

   OFAC.      6   

3.6

   No Brokers.      6   

3.7

   No Litigation.      7   

3.8

   Investment Representations.      7   

3.9

   Exculpation and Waiver of Claims.      9   

3.10

   NO TAX REPRESENTATIONS.      10   

Article IV. Representations and Warranties of the Purchaser and ATA

     10   

4.1

   Incorporation from Master Agreement.      10   

4.2

   Valid Issuance of Securities.      10   

4.3

   Integration.      11    Article V. Conditions Precedent      11   

5.1

   Conditions Precedent to the Obligations of Each Party.      11   

5.2

   Conditions Precedent to the Obligations of the Contributors and the
Contributors’ Representative.      12   

5.3

   Conditions Precedent to the Obligations of ATA and ATA Holdings.      12   

Article VI. Termination

     13   

6.1

   Termination.      13   

6.2

   Effect of Termination.      13   

Article VII. Covenants and Other Agreements

     13   

7.1

   Lock-Up.      13   

7.2

   Exclusivity.      13   

7.3

   Fulfillment of Conditions Precedent.      13   

7.4

   Admission to Partnership.      14   

7.5

   Further Assurances.      14   

7.6

   Publicity; Disclosure.      14   

Article VIII. General Provisions

     14   

8.1

   Survival.      14   

8.2

   Notices.      14   

8.3

   Severability.      15   

8.4

   Amendment.      16   

8.5

   Parties in Interest.      16   

8.6

   Governing Law; Jurisdiction and Venue.      16   

 

i



--------------------------------------------------------------------------------

8.7

   Waiver of Jury Trial.      16   

8.8

   Waiver.      16   

8.9

   Mutual Drafting; Consultation with Advisors.      16   

8.10

   Entire Agreement.      17   

8.11

   Counterparts.      17   

8.12

   Section Headings; Interpretation.      17   

8.13

   Contributors’ Representative.      17   

8.14

   Contribution to Certain Potential Liabilities Under Master Agreement.      19
  

8.15

   Attorneys’ Fees.      19   

8.16

   Escrow Agreement      19   

Index of Schedules

 

Schedule A:

   Contribution Schedule

Index of Exhibits

 

Exhibit A:

   Form of Instrument of Assignment

Exhibit B:

   Form of Joinder to OP Agreement

Exhibit C:

   Form of Release of Claims

Exhibit D:

   Form of Liability Contribution Agreement

 

ii



--------------------------------------------------------------------------------

INTEREST CONTRIBUTION AGREEMENT

This INTEREST CONTRIBUTION AGREEMENT (this “Agreement”), dated as of August 3,
2012, is made and entered into by and among the persons and entities identified
as the Contributors on Schedule A hereto (collectively, the “Contributors”),
Elco Landmark Residential Management, LLC, a Delaware limited liability company
(“ELRM” or the “Contributors’ Representative”), Apartment Trust of America
Holdings, L.P., a Virginia limited partnership (“ATA Holdings” or the
“Purchaser”) and Apartment Trust of America, Inc., a Maryland corporation
(“ATA”). The Contributors, the Contributors’ Representative, the Purchaser and
ATA are referred to herein collectively as the “Parties” and individually as a
“Party.”

RECITALS

A. This Agreement is entered into pursuant to the Master Contribution and
Recapitalization Agreement (as amended and in effect from time to time, the
“Master Agreement”), dated as of the date hereof, by and among ATA, ATA
Holdings, Elco Landmark Residential Holdings, LLC, a Delaware limited liability
company (“EL”) and ELRM.

B. ATA is engaged in the business of acquiring, holding and managing apartment
communities and other real estate investments. ATA has been organized and
operated to qualify as a real estate investment trust (a “REIT”) under Sections
856 through 860 of the Internal Revenue Code of 1986, as amended (the “Code”).
ATA holds all or substantially all of its properties through ATA Holdings, its
operating partnership.

C. The Contributors collectively are the direct owners of 100% of the limited
partnership interests or limited liability company interests, as the case may be
(the “Interests”), in the Entity identified on Schedule A hereto as the
Contributed Entity (the “Contributed Entity”). The Contributed Entity wholly
owns, directly or indirectly, the properties (the “Properties”), to be
indirectly contributed to the Purchaser hereby pursuant to the contribution of
the Interests, as identified on Schedule A hereto.

D. The Parties desire to provide for the contribution of the Interests to the
Purchaser, in exchange for consideration consisting of either limited
partnership interests in the Purchaser or common stock of ATA (or cash, in the
case of any Contributor that does not qualify to receive securities), upon the
terms and subject to the conditions set forth below, such contribution to occur
as part of the Initial Closing or a Subsequent Closing under the Master
Agreement, as the case may be.

E. Appendix 1 to this Agreement contains certain definitions and
cross-references to terms defined in the body of the Agreement. Capitalized
terms used and not defined herein shall have the meanings ascribed to them in
the Master Agreement.

NOW, THEREFORE, the Parties acknowledge the adequacy of the consideration
provided to each through their respective representations, warranties,
conditions, rights and promises contained in this Agreement and, intending to be
legally bound, agree as provided below.



--------------------------------------------------------------------------------

ARTICLE I.

CONTRIBUTION AND SALE

1.1 Contribution and Sale. Upon the terms and subject the conditions set forth
in this Agreement, the Purchaser hereby agrees to acquire from each of the
Contributors, and each such Contributor hereby agrees to contribute and sell to
the Purchaser, all of such Contributor’s right, title and interest in and to the
Interests, free and clear of all Liens. The agreements set forth herein of each
of the Contributors are several and not joint, except as otherwise expressly
provided herein; provided, however, that the transactions contemplated hereby
shall not be consummated except in connection with the contribution and sale
hereunder at the Closing of all, but not less than all, of the Interests.

1.2 Consideration.

(a) Securities. The aggregate purchase price for the Interests shall be the
amount of the Agreed Equity Value set forth on Schedule A hereto, as the same
may be adjusted pursuant to the provisions of the Master Agreement (such
adjusted amount, the “Purchase Price”). At and subject to the Closing, to each
Contributor, the Purchaser shall issue and sell limited partnership interest
units in the Purchaser (“OP Units”), as indicated with respect to such
Contributor on Schedule A hereto, in number equal to the quotient of (1) such
Contributor’s Allocable Portion of the Purchase Price divided by (2) $8.15,
rounded up to the nearest whole number of OP Units. Each Contributor’s
“Allocable Portion” of the Purchase Price shall be determined by the
Contributors’ Representative in accordance with the allocation methodology set
forth in Schedule A hereto. This Agreement refers to the OP Units to be issued
hereunder as the “Securities.”

(b) Cash for Non-Qualified Contributors. Notwithstanding the provisions of
Section 1.2(a), in the event that the Purchaser reasonably determines, with the
written consent of the Contributors’ Representative (such consent not to be
unreasonably withheld, conditioned or delayed), that any Contributor is not, or
will not be as of the Closing, capable of making the representations and
warranties set forth in Section 3.8 (including, without limitation, the
representation and warranty that such Contributor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”)) (each such Contributor, if any, a
“Non-Qualified Contributor”), then, in lieu of the issuance and sale of
Securities to such Non-Qualified Contributor by the Purchaser or ATA, the
Purchaser shall pay to such Non-Qualified Contributor its Allocable Portion of
the Purchase Price in cash, by wire transfer of immediately available funds to
the account designated by the Contributors’ Representative on behalf of such
Non-Qualified Contributor.

(c) Closing Adjustments. To the extent that any prorations, adjustments or other
amounts with respect to the Contributed Entity or the Properties shall be
payable by or to the Contributors at or following each Closing in accordance
with the provisions of the Master Agreement, the amount of the purchase
consideration determined pursuant to Section 1.2(a) shall be adjusted
accordingly, it being acknowledged and agreed by each Contributor that from and
after the date hereof, (i) the Contributed Entity shall not declare, pay or
otherwise make provision for any dividends or distributions and (ii) immediately
prior to the Closing, in addition to any prorations, adjustments or other
amounts payable by or to the Contributors with respect to

 

2



--------------------------------------------------------------------------------

the Contributed Entity or the Property, the Contributed Entity shall distribute
to each Contributor receiving Securities an amount equal to the amount such
Contributor would have been paid as a distribution on account of the Securities
it will receive at Closing had such Securities been issued and sold to such
Contributor at the Initial Closing.

ARTICLE II.

CLOSING

2.1 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Hunton & Williams LLP, 200 Park
Avenue, New York, New York 10166, or such other location as the Purchaser and
the Contributors’ Representative may mutually agree, only as a part of, and
simultaneously with, the first to occur after the satisfaction (or waiver if
permitted) of the conditions set forth in Article V of this Agreement of the
Initial Closing or a Subsequent Closing under the Master Agreement. The date of
the Closing is referred to herein as the “Closing Date.”

2.2 Closing deliveries by each of the Contributors. At the Closing, each
Contributor (except as otherwise provided below) will deliver or cause the
Escrow Agent to deliver to Purchaser each of the following agreements,
instruments and other documents, all of which are being duly executed and
delivered to the Escrow Agent on the date hereof to be held in escrow pending
the Closing pursuant to the terms of the Escrow Agreement:

(a) a duly executed instrument of assignment substantially in the form attached
hereto as Exhibit A;

(b) in the case of any Contributor to receive OP Units hereunder, a duly
executed joinder to the OP Agreement substantially in the form attached hereto
as Exhibit B (each a “Joinder”);

(c) a duly executed release of claims with respect to the Contributed Entity
substantially in the form attached hereto as Exhibit C;

(d) a duly completed and executed certificate pursuant to Treasury Regulation
section 1.1445-2(b)(2) certifying that such Contributor is not a “foreign
person” within the meaning of Code section 1445 (each a “FIRPTA Affidavit”);

(e) in the case of any Contributor to receive Securities hereunder, the
Registration Rights Agreement substantially in the form attached as an exhibit
to the Master Agreement (the “Registration Rights Agreement”), duly executed by
such Contributor;

(f) in the case of any Contributor to receive OP Units hereunder, to the extent,
if any, required by the Master Agreement, a Tax Protection Agreement with
respect to the Contributed Entity and the Properties substantially in the form
attached as an exhibit to the Master Agreement (each a “Tax Protection
Agreement”), duly executed by such Contributor;

(g) resignations of all directors, managers and officers of the Contributed
Entity and each of its Subsidiaries, if any, effective as of the Closing, to the
extent such positions are held by such Contributor or its Affiliates or any of
their respective directors, managers and officers;

 

3



--------------------------------------------------------------------------------

(h) any and all other instruments and documents required to be delivered by such
Contributor at or prior to the Closing pursuant to and in accordance with any of
the other provisions of this Agreement, and such other documents or instruments
as the Purchaser or ATA may reasonably request to effect the transactions
contemplated hereby.

2.3 Closing deliveries by the Contributors’ Representative. At the Closing, the
Contributors’ Representative will deliver, or cause Escrow Agent to deliver, to
Purchaser each of the following agreements, instruments and other documents (in
addition to those to be delivered pursuant to the Master Agreement or any of the
other Transaction Agreements), all of which (except the updated “Rent Roll”
described in paragraph (a) below and the Settlement Statement described in
paragraph (h) below) are being duly executed, as applicable, and delivered to
the Escrow Agent on the date hereof to be held in escrow pending the Closing
pursuant to the terms of the Escrow Agreement:

(a) an updated Rent Roll dated within one (1) Business Day of the Closing Date;

(b) copies of all Permits, As-Built Drawings and final certificates of occupancy
(if available and in the Contributors’ Representative’s control as of the
Closing Date) for the Properties;

(c) the original (or if not available, legible copies) of any and all Leases,
Contracts, warranties and guarantees pertaining to the Improvements that are in
the Contributors’ Representative’s control as of the Closing Date;

(d) any necessary UCC termination statements or other releases as may be
required to evidence the satisfaction of any Liens on any of the Properties that
are required by the terms of this Agreement or the Master Agreement to be
terminated or released prior to Closing;

(e) certified copies of all Organizational Documents, applicable resolutions, if
any, certificates of incumbency, and good standing certificates with respect to
the Contributed Entity and each of its Subsidiaries, if any;

(f) corporate seals, books and records, ownership ledgers and other similar
records pertaining to the Contributed Entity, any of its Subsidiaries and/or the
Properties that are in the Contributors’ Representative’s control as of the
Closing Date;

(g) resignations of all directors, managers and officers of the Contributed
Entity and each of its Subsidiaries, if any, effective as of the Closing, to the
extent such positions are held by the Contributors’ Representative or its
Affiliates or any of their respective directors, managers and officers;

(h) a duly executed counterpart of the Settlement Statement; and

 

4



--------------------------------------------------------------------------------

(i) any and all other instruments and documents required to be delivered by the
Contributors’ Representative at or prior to the Closing pursuant to and in
accordance with any of the other provisions of this Agreement, and such other
documents or instruments as the Purchaser or ATA may reasonably request to
effect the transactions contemplated hereby.

2.4 Closing deliveries by the Purchaser and ATA. At the Closing, the Purchaser
and ATA will deliver, or cause Escrow Agent to deliver, to Contributor each of
the following agreements, instruments and other documents (in addition to those
to be delivered pursuant to the Master Agreement or any of the other Transaction
Agreements) all of which (except the Settlement Statement described in paragraph
(c) below)) are being duly executed, as applicable, and delivered to the Escrow
Agent on the date hereof to be held in escrow pending the Closing pursuant to
the terms of the Escrow Agreement:

(a) certificates evidencing the approval of the issuance of the OP Units to be
issued by the Purchaser to the Contributors to receive Securities hereunder
registered in the name of each such Contributor;

(b) a duly executed counterpart of each Joinder, if any;

(c) a duly executed counterpart of the Settlement Statement;

(d) a duly executed counterpart of the Registration Rights Agreement;

(e) a duly executed counterpart of each Tax Protection Agreement, if any;

(f) any and all other instruments and documents required to be delivered by the
Purchaser or ATA at or prior to the Closing pursuant to and in accordance with
any of the other provisions of this Agreement, and such other documents or
instruments as the Contributors’ Representative may reasonably request to effect
the transactions contemplated hereby.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTORS

Each of the Contributors, severally and not jointly, solely as to itself and not
as to any other Contributor, hereby represents and warrants to the Purchaser and
ATA as follows:

3.1 Organization and Authorization. Each Contributor (other than the
Contributors that are natural persons) is an entity duly organized, validly
existing and in good standing in the state of its organization. Each Contributor
(other than the Contributors that are natural persons) has all requisite entity
power and authority to execute, deliver and perform its obligations under this
Agreement and any other agreement, certificate, instrument or writing delivered
by such Contributor in connection with this Agreement or the transactions
contemplated hereby (collectively, including this Agreement, the “Contribution
Documents”). Each Contributor (other than the Contributors that are natural
persons) has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and any other Contribution Documents. Each
Contributor that is a natural person has legal competence and capacity to
execute this Agreement and any other Contribution Documents. Upon the execution
and delivery of any Contribution Document to be executed and delivered by any
Contributor, such

 

5



--------------------------------------------------------------------------------

Transaction Document shall constitute the valid and binding obligation of such
Contributor, enforceable against such Contributor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors and general principles of equity. The person or
persons executing and delivering this Agreement or any other Contribution
Document on behalf of any Contributor is and shall have been prior to the
Closing Date, duly authorized to execute and deliver such documents on behalf of
such Contributor. Each Contributor (other than the Contributors that are natural
persons) has made available to the Purchaser true and complete copies of the
Organizational Documents of such Contributor, as amended and as in effect on the
date of this Agreement. No Contributor that is an entity is in default under or
in violation of any provision of its Organizational Documents.

3.2 Title to Interests. Each Contributor owns its respective Interests free from
all Liens. Except for this Agreement and the other Contribution Documents and
the transactions contemplated hereby and thereby, there are no agreements,
arrangements, options, warrants, calls, rights (including preemptive rights) or
commitments of any character to which any Contributor is a party relating to the
sale, purchase or redemption of any of such Contributor’s respective Interests.
Upon delivery to the Purchaser on the Closing Date of each Contributor’s
respective Interests as contemplated by this Agreement, such Contributor will
thereby transfer to the Purchaser good and marketable title to such Interests,
free and clear of all Liens.

3.3 Absence of Defaults and Conflicts. With respect to each Contributor, neither
the execution and delivery of this Agreement or any other Contribution Document
by such Contributor, nor the consummation of any of the transactions
contemplated hereby or thereby, nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will (i) conflict with, result in a
breach of the terms, conditions or provisions of, or constitute a default, an
event of default or an event creating rights of acceleration, termination or
cancellation or a loss of rights under, or result in the creation or imposition
of any Lien upon such Contributor’s Interests, under (A) any Organizational
Documents of such Contributor if such Contributor is an entity, (B) any contract
to which such Contributor is a party, or (C) any Laws applicable to such
Contributor; or (ii) require the approval, consent, authorization or act of, or
the making by such Contributor of any declaration, filing or registration with,
any Person.

3.4 FIRPTA. No Contributor is a “foreign person” within the meaning of Code
Section 1445(f)(3), and each Contributor shall certify to that effect and
certify its taxpayer identification number at Closing pursuant to Code
Section 1445(b)(2).

3.5 OFAC. No Contributor or, to the knowledge of such Contributor, any trustee,
officer, agent, employee, Affiliate or person acting on behalf of such
Contributor or any of its Affiliates is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department.

3.6 No Brokers. Except as contemplated by the Master Agreement with respect to
EL and its Affiliates, no Contributor or any of its Affiliates has or will have
any obligation to pay any brokerage fees or commissions, finder’s fee, advisory
fees or other similar fees related to the execution of this Agreement, any of
the other Contribution Documents or the consummation of any of the transactions
contemplated hereby or thereby.

 

6



--------------------------------------------------------------------------------

3.7 No Litigation. No Proceeding or Order is pending against or affecting any
Contributor or any of its Affiliates (and, to the knowledge of such Contributor,
no such Proceeding or Order has been threatened in writing) (a) under any
bankruptcy or insolvency Law, (b) that seeks or could be reasonably likely to
seek injunctive or other relief in connection with this Agreement, any of the
other Contribution Documents or the transactions contemplated hereby or thereby
or (c) that reasonably could be expected to adversely affect (i) the performance
by such Contributor under this Agreement or any other Contribution Document or
(ii) the consummation of any of the transactions contemplated hereby or thereby.

3.8 Investment Representations.

(a) Each Contributor is a sophisticated investor with such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Securities. Each Contributor has
the financial wherewithal to bear, and is willing to accept, the economic risk
of losing its entire investment in the Securities.

(b) Each Contributor acknowledges that it has (i) received, read, and fully
understands the Investor Package, (ii) been provided with a reasonable
opportunity to ask questions of, and receive answers and other responsive
information from, knowledgeable representatives of the Purchaser, ATA, Elco
Landmark Residential Holdings LLC and the Contributors’ Representative
concerning the terms and conditions of the Securities being offered and sold
pursuant to this Agreement and the Investor Package, the terms and conditions of
the transactions contemplated by the Master Agreement and each of the other
agreements included in the Investor Package, and the business, affairs,
strategy, financial condition and properties of ATA and the Purchaser, both
historically and after giving effect to the transactions contemplated by this
Agreement and the Master Agreement and each of the other agreements included in
the Investor Package, and (iv) obtained such additional materials and
information requested by either such Contributor or its own representatives,
including its own professional financial, legal and tax advisers, as it and its
advisers have deemed necessary or advisable in order to verify the accuracy of
the information contained in the Investor Package and the other information and
materials provided to it by representatives of the Purchaser, ATA, Elco Landmark
Residential Holdings LLC and the Contributors’ Representative.

(c) Each Contributor acknowledges that it is basing its decision to invest in
the Securities on the Investor Package and its own investigation of the
information contained therein or otherwise obtained by the Contributor, and that
it has not relied upon any representations made by any other Person. Each
Contributor recognizes that an investment in the Securities involves substantial
risk and such Contributor is fully cognizant of and understands all of the risk
factors related to such Securities.

(d) Each Contributor acknowledges that the offer and sale of the Securities has
not been accompanied by the publication of any public advertisement or by any
form of general solicitation or general advertising (as those terms are used in
Rule 502(c) under the Securities Act).

(e) Each Contributor is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

 

7



--------------------------------------------------------------------------------

(f) Each Contributor is receiving the Securities for such Contributor’s own
account and for investment purposes only and has no present intention,
agreement, or arrangement for the distribution, transfer, assignment, resale, or
subdivision of such Securities in violation of applicable securities laws. Each
of the Contributors agrees that it will not distribute, sell, transfer or enter
into any contract to distribute, sell or transfer any of the Securities for a
period of at least six (6) months after the date on which it receives the
Securities. Each of the Contributors understands that (i) the ATA Organizational
Documents, the OP Agreement, and the Registration Rights Agreement contain
additional restrictions as to the transferability of the Securities, (ii) that
no active trading market exists for the Securities (or the shares of ATA Common
Stock issuable upon conversion of the OP Units) and (iii) the Contributors’
investment in the Securities (and the shares of ATA Common Stock issuable upon
conversion of the OP Units) will be highly illiquid and may have to be held
indefinitely.

(g) Each Contributor is fully aware that the Securities have not been registered
with the SEC in reliance on the exemptions specified in Regulation D under the
Securities Act, which reliance is based in part upon the Contributors’
representations set forth herein. Each Contributor understands that the
Securities have not been registered under applicable state securities laws and
are being offered and sold pursuant to the exemptions specified in said laws,
and unless they are registered, they may not be re-offered for sale or resold
except in a transaction or as a security exempt under those laws.

(h) Each Contributor understands that none of the Purchaser, ATA or their
owners, officers, employees, directors, general partners, Affiliates or advisors
represent such Contributor in any way in connection with the purchase of the
Securities. Each Contributor also understands that legal counsel to the
Purchaser, ATA and their Affiliates does not represent, and shall not be deemed
under the applicable codes of professional responsibility to have represented or
to be representing, any Contributor.

(i) EACH CONTRIBUTOR UNDERSTANDS THAT THE SECURITIES ISSUABLE TO THE
CONTRIBUTORS PURSUANT TO THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATES AND ARE
BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
U.S. SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION, OR
OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF AN INVESTMENT IN THE SECURITIES OR THE ACCURACY
OR ADEQUACY OF THE INVESTOR PACKAGE. EACH CONTRIBUTOR UNDERSTANDS THAT ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

(j) Each Contributor further represents and warrants to ATA and Purchaser that
such Contributor (or, in the case such Contributor is a fiduciary, that the
beneficiary, fiduciary account, grantor or donor on whose behalf such fiduciary
is acquiring the securities

 

8



--------------------------------------------------------------------------------

hereunder) (i) has a minimum annual gross income of $70,000 and a net worth
(excluding home, furnishings and automobiles) of not less than $70,000, or
(ii) has a net worth (excluding home, furnishings and automobiles) of not less
than $250,000, or (iii) satisfies such other standards as may be established by
any applicable state.

(k) Legends. Each Contributor understands that any certificates evidencing the
Securities and any securities issued in respect of or exchange for the
Securities may bear one or all of the following legends:

 

  (i) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN EXEMPTION THEREFROM.”

 

  (ii) Any legend set forth in, or required by, the other Transaction
Agreements.

 

  (iii) Any legend set forth in, or required by, the OP Agreement or the ATA
Organizational Documents.

 

  (iv) Any legend required by the securities laws of any state to the extent
such laws are applicable to the securities represented by the certificate so
legended.

3.9 Exculpation and Waiver of Claims.

(a) Notwithstanding the information contained in the Investor Package and the
other information and materials provided to or otherwise obtained by the
Contributors as described in Section 3.8, each Contributor understands and
acknowledges that ATA, the Purchaser, the Contributors’ Representative and their
respective affiliates, officers, directors, partners, members, employees and
agents may be in possession of additional material non-public information about
ATA’s and the Purchaser’s operations, prospects and strategic plans that has not
been disclosed to the Contributors or to their representatives. Therefore, each
Contributor understands that (a) any information in its possession regarding ATA
and the Purchaser: (i) may be incomplete in whole or in part, (ii) has been
provided to it by ATA and the Purchaser without any representation or warranty
by them (other than as expressly set forth in this Agreement), including without
limitation, any representation or warranty that such information (A) is true,
correct, accurate or complete, or (B) does not omit any fact necessary to make
any such information not misleading and (iii) does not contain any omissions or
misstatements that an investor would consider material in making a decision as
to whether to invest in the Securities or enter in this Agreement and (b) as a
result of the foregoing, it may not have adequate information concerning the
business and financial condition of ATA and the Purchaser to make an informed
decision regarding an investment in the Securities

 

9



--------------------------------------------------------------------------------

(b) Each Contributor hereby irrevocably agrees that it will not directly or
indirectly institute, join any person in instituting or take any action to
directly or indirectly institute, any legal or other proceeding against ATA, the
Purchaser or any of their affiliates, officers, directors, partners, members,
employees or agents for any reason relating to, or seeking damages or remedies
(whether legal or equitable) with respect to this Agreement, an investment in
the Securities or any of the information that ATA, the Purchaser or any of their
affiliates, officers, directors, partners, members, employees, agents or
representatives has provided or omitted to provide to the Contributors in
connection with the this Agreement or otherwise, other than in the case of any
representation or warranty by ATA or the Purchaser expressly set forth in this
Agreement.

(c) Each Contributor acknowledges that it is not relying upon representations
and warranties of any Person, other than representations and warranties of the
Purchaser and ATA contained herein and in the other Transaction Documents, in
making its investment or decision to invest in the Securities. Each Contributor
agrees that none of the Contributors, the Contributors’ Representative and their
respective controlling Persons, officers, directors, partners, agents, or
employees shall be liable to any Contributor for any action heretofore taken or
omitted to be taken by any of them in connection with the transactions
contemplated hereby.

3.10 NO TAX REPRESENTATIONS. EXCEPT FOR THE EXPRESS RERPESENTATIONS AND
WARRANTIES OF THE PURCHASER AND ATA SET FORTH IN ARTICLE IV, EACH CONTRIBUTOR
REPRESENTS AND WARRANTS THAT IT IS NOT RELYING UPON ANY ADVICE OR ANY
INFORMATION OR MATERIAL FURNISHED BY THE PURCHASER OR ITS REPRESENTATIVES,
WHETHER ORAL OR WRITTEN, EXPRESSED OR IMPLIED, OF ANY NATURE WHATSOEVER,
REGARDING ANY TAX MATTERS, INCLUDING, WITHOUT LIMITATION, TAX CONSEQUENCES TO
CONTRIBUTOR FROM THE TRANSACTION CONTEMPLATED HEREIN OR ANY TRANSACTION GOVERNED
BY THE TRANSACTION DOCUMENTS.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND ATA

The Purchaser and ATA, jointly and severally, hereby represent and warrant to
the Contributors as follows:

4.1 Incorporation from Master Agreement. The representations and warranties of
the Purchaser and ATA set forth in Article VI of the Master Agreement are hereby
incorporated herein by reference.

4.2 Valid Issuance of Securities. The Securities, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
all Liens and restrictions on transfer other than restrictions on transfer under
the ATA Organizational Documents, the OP Agreement and the Registration Rights
Agreement, applicable state and federal securities laws and Liens created by or
imposed by a Contributor. Assuming the accuracy of the representations of the
Contributors in Article III of this Agreement, the Securities will be issued in
compliance with all applicable federal and state securities laws. The shares of
ATA Common Stock issuable upon conversion

 

10



--------------------------------------------------------------------------------

of the OP Units pursuant to the OP Agreement have been duly reserved for
issuance, and upon issuance in accordance with the terms of the OP Agreement,
will be validly issued, fully paid and nonassessable and free of Liens and
restrictions on transfer other than restrictions on transfer under the ATA
Organizational Documents, and the Registration Rights Agreement, applicable
federal and state securities laws and Liens created by or imposed by a
Contributor. Assuming the accuracy of the representations of the Contributors in
Article III of this Agreement, the shares of ATA Common Stock issuable upon
conversion of the OP Units will be issued in compliance with all applicable
federal and state securities laws. The Securities do, and the shares of ATA
Common Stock issuable upon conversion of the OP Units will upon issuance
thereof, conform in all material respects to all statements relating thereto
contained in the SEC Reports and such description does and will conform in all
material respects to the rights set forth in the instruments defining the same.
Any certificates representing the OP Units or the shares of ATA Common Stock
are, or will be upon issuance thereof, in due and proper form. No holder of OP
Units (except to the extent set forth in Section 50-73-24 of the Virginia
Uniform Limited Partnership Act) or of shares of ATA Common Stock will be
subject to personal liability by reason of being such a holder. The issuance of
the OP Units and the shares of ATA Common Stock is not subject to any statutory
or contractual preemptive rights, resale rights, rights of first refusal or
other similar rights of any securityholder of ATA or the Purchaser.

4.3 Integration. None of ATA, the Purchaser or any of their Affiliates has,
directly or indirectly, (a) sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any security (as defined in the Securities
Act) which is or will be integrated with the sale of the OP Units (or shares of
ATA Common Stock issuable upon conversion thereof) or the Shares in a manner
that would require the registration of such securities under the Securities Act
or (b) offered, solicited offers to buy or sold the OP Units (or shares of ATA
Common Stock issuable upon conversion thereof) or the Shares by any form of
general solicitation or general advertising (as those terms are used in Rule
502(c) under the Securities Act) or in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act.

ARTICLE V.

CONDITIONS PRECEDENT

5.1 Conditions Precedent to the Obligations of Each Party. The obligations of
each Party to consummate the transactions contemplated hereby at the Closing
shall be subject to the satisfaction or waiver (where permissible), at or prior
to the Closing, of the following conditions:

(a) No Order. No Governmental Authority with jurisdiction over such matters
shall have enacted, issued, promulgated, enforced or entered any Law (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making the transactions contemplated hereby at the Closing illegal or
otherwise restricting, preventing or prohibiting consummation of such
transactions.

(b) Simultaneous Closing under Master Agreement. The Master Agreement shall be
in full force and effect and shall not have been terminated for any reason. The
consummation of the transactions contemplated by the Master Agreement to be
consummated at the applicable closing thereunder with respect to the Contributed
Entity shall have occurred simultaneously with the Closing hereunder.

 

11



--------------------------------------------------------------------------------

5.2 Conditions Precedent to the Obligations of the Contributors and the
Contributors’ Representative. The obligations of each Contributor and the
Contributors’ Representative to consummate the transactions contemplated hereby
at the Closing shall be subject to the satisfaction or waiver (where
permissible), at or prior to the Closing, of the following additional
conditions:

(a) Representations and Warranties. The representations and warranties of the
Purchaser and ATA in this Agreement that (i) are not made as of a specific date
shall be true and correct as of the date hereof and as of the Closing, as though
made on and as of the Closing, and (ii) are made as of a specific date shall be
true and correct as of such date, in each case except where the failure of such
representations or warranties to be true and correct (without giving effect to
any limitation as to “materiality” or “Material Adverse Effect” set forth in
such representations and warranties) does not or would not have or would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect.

(b) Agreements and Covenants. The Purchaser and ATA shall have performed, in all
material respects, all obligations to be performed by them, and complied with,
in all material respects, their agreements and covenants to be performed or
complied with by them under this Agreement on or prior to the Closing.

(c) Officer Certificate. ATA shall have delivered to the Contributors’
Representative for the benefit of the Contributors a certificate, dated the
Closing Date, signed by the Chief Executive Officer of ATA, for itself and as
general partner of ATA Holdings, certifying as to the satisfaction of the
conditions specified in Sections 5.2(a) and 5.2(b).

(d) Closing Deliveries. The Purchaser and ATA shall have delivered, or caused to
be delivered, each of the items set forth in Section 2.4.

5.3 Conditions Precedent to the Obligations of ATA and ATA Holdings. The
obligations of ATA and ATA Holdings to consummate the transactions contemplated
hereby at the Closing shall be subject to the satisfaction or waiver (where
permissible), at or prior to the Closing, of the following additional
conditions:

(a) Representations and Warranties. The representations and warranties of the
Contributors in this Agreement that (i) are not made as of a specific date shall
be true and correct in all material respects as of the date hereof and as of the
Closing, as though made on and as of the Closing, and (ii) are made as of a
specific date shall be true and correct in all material respects as of such
date.

(b) Agreements and Covenants. The Contributors shall have performed, in all
material respects, all obligations to be performed by them, and complied with,
in all material respects, their agreements and covenants to be performed or
complied with by them under this Agreement on or prior to the Closing.

(c) Officer Certificate. Each of the Contributors shall have delivered to the
Purchaser a certificate, dated the Closing Date, signed by a duly authorized
officer of such Contributor (or, in the case of a Contributor that is a natural
person, by such Contributor), certifying as to the satisfaction of the
conditions specified in Sections 5.3(a) and 5.3(b) solely as to such
Contributor.

 

12



--------------------------------------------------------------------------------

(d) Closing Deliveries. The Contributors and the Contributors’ Representative
shall have delivered, or caused to be delivered, each of the respective items
set forth in Section 2.2 and 2.3.

ARTICLE VI.

TERMINATION

6.1 Termination. Notwithstanding anything herein to the contrary, this Agreement
shall terminate prior to the Closing:

(a) automatically, without the need for further action by any Party, upon the
termination of the Master Agreement; or

(b) automatically, without the need for further action by any Party, as
expressly provided in the Master Agreement upon the occurrence of certain events
specified therein.

6.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 6.1, no Party shall have any further obligations or liabilities
hereunder, except for those obligations or liabilities which expressly survive
the termination of this Agreement. For avoidance of doubt, the provisions of
this Section 6.2 shall have no effect on the rights and obligations of the
parties to the Master Agreement or any of the other Transaction Agreements.

ARTICLE VII.

COVENANTS AND OTHER AGREEMENTS

7.1 Lock-Up. From and after the date hereof until the Closing or the earlier
termination of this Agreement, each Contributor hereby agrees that it will not
sell, transfer, pledge, dispose of, encumber or permit any Lien on, or issue or
make any option, warrant, call or right of any kind to acquire, any of its
respective Interests, or agree or commit to any of the foregoing, in each case,
except for the contribution and sale to the Purchaser at the Closing as
contemplated hereby.

7.2 Exclusivity. From and after the date hereof until the Closing or the earlier
termination of this Agreement, each Contributor hereby agrees that neither it
nor anyone acting at its direction will make any offers to, commence or continue
any negotiations with, or enter into any written agreement with any other Person
relating to the sale of the Properties or the Interests (other than the
Purchaser and its representatives).

7.3 Fulfillment of Conditions Precedent. The Parties shall use their
commercially reasonable efforts to satisfy, or to ensure the satisfaction of,
each of the conditions precedent to their obligations set forth in Article V
hereof.

 

13



--------------------------------------------------------------------------------

7.4 Admission to Partnership. ATA, as general partner of the Purchaser, shall
take all actions necessary in order to cause the Contributors receiving OP Units
to be admitted as limited partners of the Purchaser as of the Closing Date.

7.5 Further Assurances. Following the Closing, the Parties shall, from time to
time, at the request of the Purchaser or the Contributors’ Representative and
without further cost or expense to the requesting Party, do and perform, or
cause to be done and performed, all further acts and things and shall execute
and deliver all further agreements, certificates, instruments and documents as
the requesting Party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement or any of the other Contribution
Documents and the consummation of the transactions contemplated hereby and
thereby.

7.6 Publicity; Disclosure. None of ATA or its Affiliates, on the one hand, or
the Contributors, the Contributors’ Representative or their respective
Affiliates, on the other hand, may issue any press release, make any filing with
any Governmental Authority or make any other public announcement relating to
this Agreement, any of the other Transaction Agreements or any of the
transactions contemplated hereby or thereby without the prior written approval
of the Contributors’ Representative or ATA, respectively. The foregoing shall
not apply to the extent necessary or advisable in order to satisfy a Party’s or
its Affiliate’s disclosure obligations or other obligations under applicable
Law, as determined by ATA or by the Contributors’ Representative, in which event
ATA or the Contributors’ Representative, as the case may be, shall first consult
with and reasonably consider any comments or suggestions of the other with
respect thereto.

ARTICLE VIII.

GENERAL PROVISIONS

8.1 Survival. Unless otherwise set forth in this Agreement, the representations
and warranties of the Parties contained in or made pursuant to this Agreement
shall survive the execution and delivery of this Agreement and the Closing and
shall in no way be affected by any investigation or knowledge of the subject
matter thereof made by or on behalf of any of the Parties.

8.2 Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given
(a) when received if delivered personally, (b) when sent by electronic mail or
facsimile (which is confirmed by the intended recipient) and (c) when sent by
overnight courier service or when mailed by certified or registered mail, return
receipt requested, with postage prepaid to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

If to ELRM, to:

Elco Landmark Residential Management, LLC

825 Parkway Street

Jupiter, Florida 33477

Attention: Joseph Lubeck, Chief Executive Officer

Fax: (561) 745-8745

Email: jlubeck@landmarkresidential.com

 

14



--------------------------------------------------------------------------------

with a copy to:

Goulston & Storrs P.C.

750 Third Avenue

New York, New York 10017

Attention: Yaacov M. Gross, Esq.

Fax: (212) 878-5527

Email: ygross@goulstonstorrs.com

If to ATA or ATA Holdings, to:

Apartment Trust of America, Inc.

4901 Dickens Road, Suite 101

Richmond, Virginia 23230

Attention: Stanley J. Olander, Jr.

Fax: (804) 237-1345

Email: jolander@atareit.com

with a copy to:

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, Virginia 23219

Attention: Daniel M. LeBey, Esq.

Fax: (804) 788-8218

Email: dlebey@hunton.com

If to any Contributor, to such Contributor at its address set forth on Schedule
A hereto.

8.3 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy or
the application of this Agreement to any Person or circumstance is invalid or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. To such end, the provisions of this Agreement are agreed to be severable.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

15



--------------------------------------------------------------------------------

8.4 Amendment. This Agreement may not be amended or modified in any respect
other than by the written agreement of all of the Parties (which may include the
Contributors’ Representative signing as attorney-in-fact on behalf of some or
all of the Contributors).

8.5 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each Party hereto, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

8.6 Governing Law; Jurisdiction and Venue.

(a) This Agreement shall be governed by and construed in accordance with, the
laws of the State of New York without regard, to the fullest extent permitted by
law, to the conflicts of laws provisions thereof which might result in the
application of the laws of any other jurisdiction.

(b) Each Party agrees that any Proceeding for any claim arising out of or
related to this Agreement or the transactions contemplated hereby, whether in
tort or contract or at law or in equity, shall be brought only in either the
United States District Court for the Eastern District of New York or in a New
York state court sitting in New York, New York (each, a “Chosen Court”), and
each Party irrevocably (a) submits to the jurisdiction of the Chosen Courts (and
of their appropriate appellate courts), (b) waives any objection to laying venue
in any such Proceeding in either Chosen Court, (c) waives any objection that
such Chosen Court is an inconvenient forum for the Proceeding, and (d) agrees
that, in addition to other methods of service provided by law, service of
process in any such Proceeding shall be effective if provided in accordance with
Section 8.2, and the effective date of such service of process shall be as set
forth in Section 8.2.

8.7 Waiver of Jury Trial. Each of the Parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated hereby.
Each of the Parties hereto (a) certifies that no representative, agent or
attorney of any other Party has represented, expressly or otherwise, that such
other Party would not, in the event of litigation, seek to enforce that
foregoing waiver and (b) acknowledges that it and the other Parties hereto have
been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Section 8.7.

8.8 Waiver. Except as provided in this Agreement, no action taken pursuant to
this Agreement, including, without limitation, any investigation by or on behalf
of any Party, shall be deemed to constitute a waiver by the Party taking such
action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement. The waiver by any Party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.

8.9 Mutual Drafting; Consultation with Advisors. Each Party hereto has
participated in the drafting of this Agreement, which each Party acknowledges is
the result of extensive

 

16



--------------------------------------------------------------------------------

negotiations between the Parties. . Without limiting the foregoing, each Party
has consulted to the extent deemed appropriate by such Party with its own
advisers as to the financial, tax, legal, accounting, regulatory and related
matters concerning the transactions contemplated by this Agreement and the MCA
and on that basis understands the financial, tax, legal, accounting, regulatory
and related consequences of the transactions, and believes that entering into
this Agreement is suitable and appropriate for such Party

8.10 Entire Agreement. This Agreement (including its exhibits, appendices and
schedules), the Master Agreement and the other documents delivered pursuant
hereto and thereto constitute a complete and exclusive statement of the
agreement between the Parties with respect to the subject matter hereof and
thereof, and supersede all other prior agreements, arrangements or
understandings by or between the Parties, written or oral, express or implied,
with respect to the subject matter hereof or thereof.

8.11 Counterparts. This Agreement or any amendment hereto may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

8.12 Section Headings; Interpretation.

(a) The descriptive headings of sections and paragraphs of this Agreement are
inserted for convenience only, and do not constitute a part of this Agreement
and shall not affect in any way the meaning or interpretation of this Agreement,

(b) When a reference is made in this Agreement to an Article, Section, Annex or
Exhibit, such reference shall be to an Article, Section, Annex or Exhibit of or
to this Agreement unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation” unless the context otherwise requires
or unless otherwise specified. Unless the context requires otherwise, the terms
“hereof,” “herein,” “hereby,” “hereto” and derivative or similar words in this
Agreement refer to this entire Agreement. Unless the context requires otherwise,
words in this Agreement using the singular or plural number also include the
plural or singular number, respectively, and the use of any gender herein shall
be deemed to include the other genders. Except as otherwise specifically
provided herein, where any action is required to be taken on a particular day
and such day is not a Business Day and, as a result, such action cannot be taken
on such day, then this Agreement shall be deemed to provide that such action
shall be taken on the first Business Day after such day.

8.13 Contributors’ Representative.

(a) Each Contributor hereby irrevocably constitutes and appoints the
Contributors’ Representative, acting singly, as its true and lawful agent, proxy
and attorney-in-fact and authorizes the Contributors’ Representative acting for
such Contributors and in such Contributors’ name, place and stead, in any and
all capacities to do and perform every act and thing reasonably necessary or
desirable to be done in connection with the transactions contemplated hereby, as
fully to all intents and purposes as such Contributors might or could do in
person, except to the extent that this Agreement specifically provides for an
action to be taken

 

17



--------------------------------------------------------------------------------

by or for, or a notice to be delivered to, the Contributors, including for the
purposes of: (i) performing the duties of the Contributors’ Representative as
set forth in this Agreement; (ii) accepting from the Purchaser the payment of
the Purchase Price or any other amounts payable to the Contributors in
connection therewith, and distributing to each Contributor its portion thereof;
(iii) changing the time, date or place of the Closing; (iv) granting any consent
or waiver required or desired of the Contributors by the Purchaser pursuant to
this Agreement; (v) representing the Contributors in connection with any dispute
between the Contributors, on the one hand, and the Purchaser and ATA, on the
other hand, including disputing or settling any claim by the Purchaser;
(vi) determining the presence (or absence) of claims for payment pursuant to
this Agreement or any agreement executed in connection herewith; (vii) to engage
and employ agents and representatives (including accountants, legal counsel and
other professionals) and to incur such other expenses as the Contributors’
Representative reasonably deems necessary or prudent in connection herewith;
(viii) executing and delivering the Escrow Agreement and authorization the
Escrow Agent to release the documents delivered to the Escrow Agent pursuant to
the terms thereof; and (ix) taking any action and executing and delivering any
and all documents contemplated by this Agreement and any other instruments which
the Contributors’ Representative may deem necessary or advisable to accomplish
the purposes of this Agreement. Each Contributor hereby grants unto the
Contributors’ Representative full power and authority to do and perform each and
every act as is described under this Section 8.13, as fully to all intents and
purposes as the Contributors might or could do in person, hereby ratifying and
confirming all that the Contributors’ Representative has lawfully done
consistent herewith and may lawfully do or cause to be done by virtue hereof.
Each Contributor hereby agrees by executing this Agreement that the foregoing
agency, proxy and power of attorney are coupled with an interest, and are
therefore irrevocable without the consent of the Contributors’ Representative
and shall survive the bankruptcy of such Person. Each Contributor hereby
acknowledges and agrees that upon execution of this Agreement any delivery by
the Contributors’ Representative of any waiver, amendment, agreement, opinion,
certificate or other documents executed by the Contributors’ Representative in
accordance with this Section 8.13 or any decisions made by the Contributors’
Representative in accordance with this Section 8.13 shall be binding on such
Person as fully as if such Person had executed and delivered such documents or
made such decisions.

(b) The Contributors’ Representative shall not have by reason of this Agreement
a fiduciary relationship in respect of any Contributor, except in respect of
amounts received by Contributors’ Representative on behalf of a Contributor. The
Contributors’ Representative shall not be liable to any Contributor for any
action taken or omitted by it or any agent employed by it under this Agreement
or any other agreement or other document executed in connection herewith or
therewith, except that the Contributors’ Representative shall not be relieved of
any liability imposed by law for bad faith or willful misconduct. The
Contributors’ Representative shall not be liable to any Contributor for any
apportionment or distribution of payments made by it in good faith, and, if any
such apportionment or distribution is subsequently determined to have been made
in error, the sole recourse of any Contributor to whom payment was due, but not
made, shall be to recover from the other Contributors, as applicable, any
payment in excess of the amount to which they are determined to have been
entitled pursuant to this Agreement. The actions of the Contributors’
Representative are fully and completely binding and the Purchaser is entitled to
rely upon the provisions of this Section 8.13.

 

18



--------------------------------------------------------------------------------

(c) The Contributors will severally indemnify the Contributors’ Representative
(in proportion to their respective Allocable Portions of the Purchase Price) and
hold the Contributors’ Representative harmless against all loss, liability, or
expense incurred without bad faith or willful misconduct on the part of such
Contributors’ Representative and arising out of or in connection with the
acceptance or administration of such Contributors’ Representative’s duties
hereunder, including the reasonable fees and expenses of any legal counsel
retained by the Contributors’ Representative. The Contributors’ Representative
will be entitled to the advance and reimbursement of costs and expenses incurred
in the performance of its duties hereunder.

8.14 Contribution to Certain Potential Liabilities Under Master Agreement. In
addition to and not in lieu of the provisions of Section 8.13, each Contributor
hereby acknowledges that ELRM has agreed pursuant to the Master Agreement to
assume or indemnify the Purchaser and ATA for certain potential liabilities
relating to the Contributed Entity or the Properties, some or all of which are
to borne by the Contributors. Each Contributor hereby agrees to execute and
deliver to ELRM at or prior to the Closing an agreement relating to such
Contributor’s contribution (based on its Allocable Portion of the Purchase
Price) toward such liabilities, if any, substantially in the form attached
hereto as Exhibit D.

8.15 Attorneys’ Fees. Should any Party employ attorneys to enforce any of the
provisions hereof against any other Party (including, without limitation, in
respect of the breach by such other Party of its representations, warranties,
covenants and agreements hereunder), the Party against whom any final judgment
is entered agrees to pay the prevailing Party all reasonable costs, charges, and
expenses, including any attorneys’ fees and disbursements, expended or incurred
in connection therewith.

8.16 Escrow Agreement . Each Contributor hereby acknowledges and agrees that
(i) the documents to be executed and delivered by such Contributor hereunder are
being executed simultaneously with this Agreement and delivered to the Escrow
Agent to be held in escrow by the Escrow Agent pursuant to the terms thereof and
(ii) without limiting the terms of Section 8.13 hereof, Contributor’s
Representative is authorized and directed to execute the Escrow Agreement on
behalf of such Contributor and, in connection with the Closing, to authorize and
direct the Escrow Agent to release and deliver the escrowed documents pursuant
to the terms of the Escrow Agreement, the MCA and this Agreement, as applicable.

[Signature pages follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS OF THE FOREGOING, each Party executes this Interest Contribution
Agreement as of the date first written above, by the Party’s duly authorized
officer.

 

CONTRIBUTORS:    LEGACY ARLINGTON LLC    By:   

/s/ David B. St. Pierre

   Name:    David B. St. Pierre    Title:    CEO

 

Signature Page to Interest Contribution Agreement

Relating to Landmark at Arlington Holdings, LLC

(Ridgewood, Heritage and Manchester)



--------------------------------------------------------------------------------

CONTRIBUTORS:   ELCO LANDMARK ARLINGTON MANAGEMENT, LLC   By: Elco Landmark
Residential Holdings, LLC, a Delaware limited liability company, its sole member
       By: JLCo, LLC, a Florida limited liability company, its manager          
        By:   

/s/ Joseph Lubeck

                  Name:    Joseph Lubeck                   Title:    President

 

Signature Page to Interest Contribution Agreement

Relating to Landmark at Arlington Holdings, LLC

(Ridgewood, Heritage and Manchester)



--------------------------------------------------------------------------------

CONTRIBUTORS’

REPRESENTATIVE:

   ELCO LANDMARK RESIDENTIAL MANAGEMENT, LLC    By:   

/s/ Joseph Lubeck

   Name:    Joseph Lubeck    Title:    President

 

Signature Page to Interest Contribution Agreement

Relating to Landmark at Arlington Holdings, LLC

(Ridgewood, Heritage and Manchester)



--------------------------------------------------------------------------------

PURCHASER:    APARTMENT TRUST OF AMERICA HOLDINGS, L.P.    By:    Apartment
Trust of America, Inc., its general partner    By:   

/s/ Stanley J. Olander, Jr.

   Name:    Stanley J. Olander, Jr.    Title:    Chief Executive Officer &
Chairman of the Board

 

Signature Page to Interest Contribution Agreement

Relating to Landmark at Arlington Holdings, LLC

(Ridgewood, Heritage and Manchester)



--------------------------------------------------------------------------------

ATA:    APARTMENT TRUST OF AMERICA, INC,    By:   

/s/ Stanley J. Olander, Jr.

   Name:    Stanley J. Olander, Jr.    Title:    Chief Executive Officer &
Chairman of the Board

 

Signature Page to Interest Contribution Agreement

Relating to Landmark at Arlington Holdings, LLC

(Ridgewood, Heritage and Manchester)



--------------------------------------------------------------------------------

ACKNOWLEDGED AND

AGREED TO BY:

     

/s/ Joseph Lubeck

   Joseph Lubeck    Manager of Daytona Seabreeze, LLC

 

Signature Page to Interest Contribution Agreement

Relating to Landmark at Arlington Holdings, LLC

(Ridgewood, Heritage and Manchester)



--------------------------------------------------------------------------------

APPENDIX 1

DEFINITIONS

“Affiliate” means, with respect to a specified Person, each other Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with that Person. For purposes of this Agreement, except as otherwise expressly
provided, the Affiliates of EL and ELRM shall be limited to Joseph Lubeck, Elco
Holdings Ltd. and their respective Controlled Affiliates.

“As-Built Drawings” means the final “as-built” plans and specifications for the
Improvements with respect to the Properties.

“ATA Common Stock” means the common stock, $0.01 par value per share, of ATA.

“Business Day” means any day other than (a) a Saturday or a Sunday, (b) a day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Contracts” means, with respect to the Properties, any agreement, contract,
obligation, promise or commitment (whether written or oral) that is legally
binding on the Contributed Entity, any of its Subsidiaries or the Properties.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of an equity interest, by contract or otherwise. The terms
“Controlled by” and “under common Control with” have correlative meanings.

“Entity” means, except for Governmental Authorities, (a) any corporation,
partnership, joint venture, limited liability company, business trust or other
business entity, (b) any association, unincorporated business or other
organization, (c) trust and (d) any other organization having legal status as an
entity under any Law.

“Governmental Authority” means (a) any body exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental agency, department, board, commission or other
instrumentality, whether national, territorial, federal, state, provincial,
local, supranational or other authority, (b) any organization of multiple
nations, or (c) any tribunal, court or arbitrator of competent jurisdiction.

“Improvements” means, with respect to the Properties, all buildings and other
structures and improvements situated on the land, to the extent the same form a
part of the Properties.

“Investor Package” means, collectively, (i) copies of (A) this Agreement, the
Master Agreement and each of the exhibits and schedules hereto and thereto,
(B) the Interest Contribution Agreements (or similar agreements) with respect to
each of the other properties to be transferred to ATA Holdings pursuant to the
transactions contemplated by the Master Agreement and (C) the Securities
Purchase Agreement by and among ATA, 2335887 Limited Partnership, DeBartolo Real
Estate Investment, LLC, Elco Landmark Residential Holdings LLC and the other
parties thereto, in each case, including each of the exhibits and schedules
thereto, (ii) copies of ATA’s Annual Report on Form 10-K for the year ended
December 31, 2011, , 2012

 

Appendix 1-1



--------------------------------------------------------------------------------

Annual Proxy Statement, and Quarterly Reports on Form 10-Q and Current Reports
on Form 8-K filed with or furnished to the SEC since the filing date of ATA’s
Annual Report on Form 10-K and on or prior to the date hereof, and (iii) a pro
forma capitalization table as of the date hereof showing the consolidated, fully
diluted equity and debt capitalization of ATA on a pro forma basis after giving
effect to each of the transactions contemplated by the Master Agreement.

“Law” and “Laws” mean (a) any constitution applicable to, and any statute,
treaty, rule, regulation, ordinance, or requirement of any kind of, any
Governmental Authority, (b) principles of common law, and (c) any Order.

“Leases” means, with respect to the Properties, collectively, all leases, rental
agreements, license agreements and occupancy agreements pursuant to which any
non-commercial tenant, licensee or occupant has a possessory right or license
with respect to any portion of the Real Property, together with any amendments,
modifications or supplements made thereto.

“Lien” means any lien, encumbrance, security interest, pledge or any other title
restriction of any kind.

“Material Adverse Effect” means a material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs, business
prospects, management, assets or properties of ATA and or its Subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business.

“OP Agreement” means the agreement of limited partnership of ATA Holdings, as
amended and in effect from time to time.

“Order” means any decree, injunction, judgment, order, ruling, writ, assessment
or arbitration award of a Governmental Authority, arbitrator or arbitral body,
commission or self-regulatory organization, whether arising from a Proceeding or
applicable Law.

“Organizational Documents” means each of the following, as applicable, as
amended and supplemented: (a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the partnership agreement and any statement of
partnership of a general partnership; (c) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (d) the
operating agreement (or limited liability company agreement) and certificate of
organization or formation of a limited liability company; and (e) any charter or
similar document adopted or filed in connection with the creation, formation or
organization of a Person.

“Permits” means, with respect to the Properties, all governmental permits and
approvals, including licenses, registrations and authorizations, required for
the ownership and operation of the Contributed Entity or the Properties at the
Real Property, including without limitation, qualifications to do business,
certificates of occupancy, building permits, signage permits, site use
approvals, zoning certificates, environmental and land use permits, and any and
all other necessary approvals from Governmental Authorities and other approvals
granted by any public body.

“Person” means an individual, an Entity or a Governmental Authority.

 

Appendix 1-2



--------------------------------------------------------------------------------

“Proceeding” means any action, claim, audit or other inquiry, hearing,
investigation, suit or other charge or proceeding (whether civil, criminal,
administrative, investigative, formal or informal) by or before any Governmental
Authority or before an arbitrator or arbitral body or mediator.

“Real Property” shall mean, with respect to the Properties, collectively, the
land and Improvements, together with all easements, rights of way, privileges,
licenses and appurtenances which the Contributed Entity or any of its
Subsidiaries may now own or hereafter acquire with respect thereto.

“SEC Reports” means any and all reports, schedules, forms, statements and other
documents required under applicable Laws to be filed or furnished by ATA to the
U.S. Securities and Exchange Commission, including, without limitation, proxy
information and solicitation materials, in each case, in the form and with the
substance prescribed by such Laws.

“Settlement Statement” means the settlement statement with respect to the
Properties to be entered into by the Purchaser and the Contributors’
Representative in accordance with the provisions of the Master Agreement.

“Transaction Agreements” means collectively this Agreement, the Master Agreement
and the other agreements contemplated to be delivered in connection herewith or
therewith.

 

Appendix 1-3



--------------------------------------------------------------------------------

SCHEDULE A

CONTRIBUTION SCHEDULE

 

Contributors:

   Allocable Portion of
Purchase Price1     Securities  

Legacy Arlington, LLC

a Delaware limited liability company

     45.2 %      OP Units  (692,721) 

Notice address:

    

c/o Legacy Capital Partners

    

The Offices at Legacy Village

    

25333 Cedar Road, Suite 300

    

Lyndhurst, OH 44124

    

Attention: David St. Pierre

    

Fax: (216) 381-2901

    

Email: dsp@lcp1.com

    

With a copy to:

    

David R. Tavolier Esq.

    

Kahn Kleinman, LPA

    

1301 East Ninth Street, Suite 2600

    

Cleveland, OH 44114

    

Fax: (216) 623-4912

    

Email: dtavolier@kahnkleinman.com

    

Elco Landmark Arlington Management, LLC

a Delaware limited liability company

     54.8 %      OP Units  (838,789) 

Notice address:

    

c/o Elco Landmark Residential Management, LLC

    

825 Parkway Street

    

Jupiter, Florida 33477

    

Attention: Joseph Lubeck, Chief Executive Officer

    

Fax: (561) 745-8745

    

Email: jlubeck@landmarkresidential.com

    

 

1 

Results from calculating distributions through the waterfall in the operating
agreement.

 

Schedule A-1



--------------------------------------------------------------------------------

Contributed Entity:   Landmark at Arlington Holdings, LLC, a Delaware limited
liability company

 

Properties:    Landmark at Ridgewood Preserve (Arlington, TX)    Landmark at
Heritage Fields (Arlington, TX)    Manchester Park (Arlington, TX)

 

Agreed Equity Value:    $3,633,430 – Landmark at Ridgewood Preserve      
$5,892,808 – Landmark at Heritage Fields      

$2,955,568 – Manchester Park

      $12,481,806 – Total   

 

Schedule A-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INSTRUMENT OF ASSIGNMENT

[TO BE ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER TO OP AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF RELEASE OF CLAIMS



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LIABILITY CONTRIBUTION AGREEMENT

 